United States Court of Appeals
                     For the First Circuit


No. 06-1351

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         GREGORY WRIGHT,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                     Torruella, Circuit Judge,
                  Stahl, Senior Circuit Judge,
                    and Lipez, Circuit Judge.



                             ERRATA

     The opinion of this court issued on May 4, 2007, is amended,
in section III, on page 20, line 5, by addition of the following
text:

     "Those proceedings should continue before the same district
court judge who heard this case originally."